Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendments to the claims filed on June 29, 2021 in response to the Office Action of March 31, 2021 is acknowledged and has been entered. Claims 1-2 and 4-5 are amended. Claim 3 is cancelled. Claim 6 is new. Claims 1-2 and 4-6 are pending and under examination in this Office Action.
Response to Amendment
Applicant's amendments and accompanying arguments, filed on June 29, 2021, with respect to the rejection of all pending claims under 35 U.S.C. § 103 have been fully considered and are generally persuasive. Claims 1-2, 4 and 6 have been further amended herein to correct possible indefinite issues and minor informalities. The pending claims are allowable for the reasons set forth below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent Tassinari (Reg. No. 42,179) on September 15, 2021.


	1. (Currently Amended) A device management system to communicate with a tenant management service for providing a website for receiving an instruction related to a tenant management from each customer and to manage a license status related to a service that a service providing system provides to a network device via a network, the device management system comprising:
	one or more processors; and
	a memory storing instructions that, when executed by the one or more processors, cause the device management system to perform operations including:
	creating a first customer tenant in response to reception of a license registration event issued by the tenant management service, wherein the license registration event is issued by the tenant management service based on registration, in the tenant management service, of a tenant for a first customer in response to the instruction using the website and a license for a first network device belonging to the first customer,
	registering, in response to reception of a device registration event issued by the tenant management service and in a case where the first customer has agreed to processing that is necessary to use the service provided by the service providing system, first identification information about the first network device belonging to the first customer to the created first customer tenant, and
	issuing, in a case where the first identification information is registered to the first customer tenant, a first device registration completion event to the service providing system,


	2. (Currently Amended) The device management system according to claim 1, wherein executing the instructions further cause the device management system to perform operations including:
	determining, in response to reception of a license deletion event issued by the tenant management service based on an operation by the first customer for cancellation of the tenant management service in the tenant management service, whether a license other than a license corresponding to the license deletion event remains in a plurality of licenses corresponding to the first customer tenant,
	deleting, in a case where it is determined that no license other than the license corresponding to the license deletion event remains in the plurality of licenses corresponding to the first customer tenant, registration information related to the first network device managed under the first customer tenant,
	deleting, in a case where the registration information related to the first network device managed under the first customer tenant is deleted, the first customer tenant, and
	issuing, in the case where the registration information related to the first network device managed under the first customer tenant is deleted, a device deletion event to the service providing system.



	4. (Currently Amended) A method for a device management system to communicate with a tenant management service for providing a website for receiving an instruction related to a tenant management from each customer and to manage a license status related to a service that a service providing system provides to a network device via a network, the method comprising:
	creating a first customer tenant in response to reception of a license registration event issued by the tenant management service, wherein the license registration event is issued by the tenant management service based on registration, in the tenant management service, of a tenant for a first customer in response to the instruction using the website and a license for a first network device belonging to the first customer;
	registering, in response to reception of a device registration event issued by the tenant management service and in a case where the first customer has agreed to processing that is necessary to use the service provided by the service providing system, first identification information about the first network device belonging to the first customer to the created first customer tenant; and
	issuing, in a case where the first identification information is registered to the first customer tenant, a first device registration completion event to the service providing system,
	wherein the device registration event is issued when the first identification information received from the first network device via the network is stored into the tenant for the first customer in the tenant management service.

	5. (Previously Presented) The device management system according to claim 1, wherein executing the instructions further cause the device management system to perform operations including:
	directly receiving a registration request from a second network device belonging to a second customer in response to an operation on the second network device,
	creating, in response to the received registration request, a second customer tenant managing the second network device belonging to the second customer,
	registering, to the created second customer tenant, second identification information about the second network device that is a transmission source of the received registration request,
	notifying the tenant management service of a registration event to cause the tenant management service to register a new tenant for the second network device and the second identification information, and
	issuing a second device registration completion event to another system to provide one or more services for the second network device in response to a notifying reply, from the tenant management service, indicating completion.

	6. (Currently Amended) The device management system according to claim 5, wherein executing the instructions further cause the device management system to perform operations including:

	notifying the tenant management service of a license deletion request in response to reception of the suspension request,
	determining, in response to reception of a license deletion event issued by the tenant management service based on the license deletion request, whether a license other than a license corresponding to the license deletion event remains in a plurality of licenses corresponding to the second customer tenant,
	deleting, in a case where it is determined that no license other than the license corresponding to the license deletion event remains in the plurality of licenses corresponding to the second customer tenant, registration information related to the second network device managed under the second customer tenant,
	issuing, in a case where the registration information related to the second network device managed under the second customer tenant is deleted, a device deletion event to the another system, and
	deleting, in the case where the registration information related to the second network device managed under the second customer tenant is deleted, the second customer tenant.

Reasons for Allowance
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance. These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are 
	With respect to independent claims 1 and 4, the prior art of record fails to disclose or fairly suggest a device management system or a method for the device management system to communicate with a tenant management service and to manage a license status related to a service provided to a network device by a service providing system, the tenant management service issuing a license registration event to the device management system after providing a website for receiving an instruction to register a tenant for a customer and a license for the network device belonging to the customer, the device management system creating a customer tenant upon receiving the license registration event, the tenant management service also storing identification information about the network device into the tenant for the customer when receiving the identification information from the network device and then issuing a device registration event to the device management system, the device management system therefore registering the identification information about the network device belonging to the customer to the created customer tenant upon receiving the device registration event and determining that the customer has agreed to use the service provided by the service providing system, and then the device management system issuing a service registration completion event to the service providing system when the identification information is registered to the customer tenant. 
	The prior art of record teaches a device management system or a method for the device management system for creating a customer tenant when receiving a tenant registration request from a service system such as a tenant management service for a customer, registering 
	However, the listed prior arts fail to explicitly disclose a device management system creating a customer tenant for a customer associating with a network device in response to receiving a license registration event issued by a tenant management service when the tenant management service fulfilling registration of a tenant for the customer and a license for network device, and the device management system registering identification information for the network device to the created customer tenant in response to receiving a device registration event issued by the tenant management service when the tenant management service finishing registration of the identification information for the network device to the 
	Dependent claims 2 and 5-6 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448